PER CURIAM.
The order under review is reversed and the cause remanded. Since the alleged negligent acts of the non-resident defendant took place before the effective date of Section 48.193, Florida Statutes (1973), but af*1101ter the effective date of Section 48.182, Florida Statutes (1970), the trial court erred in ruling that Section 48.182 did not apply, as it is the prior long-arm statute which governs service on the defendant. See, AB CTC v. Morejon, 324 So.2d 625 (Fla.1975); Griffis v. J. C. Penney Company, Inc., 333 So.2d 503 (Fla. 1st DCA 1976); American Motorists Insurance Company v. Hussain, 363 So.2d 1175 (Fla. 3d DCA 1978). See also, Genaw v. Volkswagenwerk A.G., 536 F.2d 1039 (5th Cir. 1976).
Reversed and remanded.